Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in reply communication filed on 1/29/2020.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
 
Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 19 recites, “A machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: …”.
In the specification (US PG Pub, No. (US 2020/0170036) describe in Paragraph 0089 below: 
[0089] Computer-readable storage media can be any available storage media that can be accessed by the computer and includes both volatile and nonvolatile media, removable and non-removable media. By way of example, and not limitation, computer-readable storage media can be implemented in connection with any method or technology for storage of information such as computer-readable instructions, program modules, structured data, or .
Since the applicant fails inclusively and specifically provide antecedent basis to limit the specific statutory embodiments, “a machine-readable storage medium” belongs to the intrinsic non-statutory embodiments such as carrier signal, radio wave, and light wave.
Note that signal claims are not directed to a process since they do not cover an act or series or acts. No part of the signal is a mechanical “device” or “part.” A propagating electromagnetic signal is not a “machine” as that term is used in 35 U.S.C. 101. Signals, standing alone, are not "manufacture[s]” under the meaning of that term in 35 U.S.C. 101. A signal comprising a fluctuation in electric potential or in electromagnetic fields is not a "chemical union," nor a gas, fluid, powder, or solid. Signals are not "composition[s] of matter." Thus, a transitory, propagating signal is not a "process, machine, manufacture, or composition of matter. Those four categories define the explicit scope and reach of subject matter patentable under 35 
In view of the above analysis, claims 19-20 are ineligible for patent protection as failing to be limited to embodiments which fall within a statutory category.

Double Patenting
Non-Statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as patent. 
It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent. 

Claims 1-3, 6-12, and 15-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Akoum et al. (US Patent No 10,588,148) (referred as Akoum’s 148).
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent. Moreover, although the conflicting claims are not  Akoum et al. (US Patent No 10,588,148) by adding the well-known elements and functions as set forth below.

Regarding claim 1, Akoum’s 148 discloses a system, comprising: 
a processor; and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 
associating a first group of control channel resource sets with a first usage scenario based on a first quality of service condition associated with first data traffic, wherein the first group of control channel resource sets facilitates decoding first downlink control information relating to the first usage scenario (see claim 1, lines 1-12); 
associating a second group of control channel resource sets with a second usage scenario based on a second quality of service condition associated with second data traffic (see claim 1, lines 13-17), 
wherein the first group of control channel resource sets is associated with a first transmission point (see claim 1, lines 20-21), and 
wherein the second group of control channel resource sets is associated with a second transmission point (see claim 1, lines 22-24); and 
transmitting the first downlink control information to a user equipment in association with information corresponding to the first group of control channel resource sets (see claim 1, lines 25-28).

Regarding claim 2, Akoum’s 148 discloses the system of claim 1, wherein the second group of control channel resource sets facilitates decoding second downlink control information relating to the second usage scenario (see claim 1, lines 17-20).

Regarding claim 3, Akoum’s 148 discloses the system of claim 1, wherein the first data traffic is a first type of data traffic (see claim 2), wherein the second data traffic is a second type of data traffic (see claim 3), wherein the first quality of service condition relates to the first type of data traffic of a group of types of data traffic comprising an enhanced mobile broadband, an ultra-reliable low latency communication, and a massive machine type communication, wherein the second quality of service condition relates to the second type of data traffic of the group of types of data traffic, and wherein the second type of data traffic is different from the first type of data traffic (see claim 2).

Regarding claim 6, Akoum’s 148 discloses the system of claim 1, wherein the operations further comprise: determining the first quality of service condition, wherein the first quality of service condition is associated with a first latency condition; and determining the second quality of service condition, wherein the second quality of service condition is associated with a second latency condition, and wherein the second latency condition is different from the first latency condition (see claim 3).

Regarding claim 7, Akoum’s 148 discloses the system of claim 1, wherein the first group of control channel resource sets is associated with a first aggregation level that is different from a second aggregation level associated with the second group of control channel resource sets (see claim 6).

Regarding claim 8, Akoum’s 148 discloses the system of claim 1, wherein the first group of control channel resource sets is associated with a first demodulation reference signal pattern that is different from a second demodulation reference signal pattern associated with the second group of control channel resource sets (see claim 7).

Regarding claim 9, Akoum’s 148 discloses the system of claim 1, wherein the first group of control channel resource sets corresponds to a first search space, and wherein the second group of control channel resource sets corresponds to a second search space (see claim 8).

Regarding claim 10, Akoum’s 148 discloses the system of claim 1, wherein the first group of control channel resource sets is enabled to use a first multiple input, multiple output transmission protocol that is different from a second multiple input, multiple output transmission protocol that is enabled for use by the second group of control channel resource sets (see claim 9).

Regarding claim 11, Akoum’s 148 discloses the method, comprising: 
configuring, by a system comprising a processor, a first group of control channel resource sets based on a first quality of service condition associated with a first type of data traffic (see claim 14, lines 1-6), 
wherein the first group of control channel resource sets facilitates decoding first downlink control information associated with the first type of data traffic (see claim 14, lines 6-9); 
configuring, by the system, a second group of control channel resource sets based on a second quality of service condition associated with a second type of data traffic (see claim 14, lines 10-14), 
wherein the first group of control channel resource sets corresponds to a first transmission point (see claim 14, lines 18-19), and
 wherein the second group of control channel resource sets corresponds to a second transmission point (see claim 14, lines 19-21); and 
transmitting, by the system, the first downlink control information to a device in association with data relating to the first group of control channel resource sets (see claim 14, lines 25-27).

Regarding claim 12, Akoum’s 148 discloses the method of claim 11, wherein the first quality of service condition relates to the first type of data traffic of a group of types of data traffic comprising an enhanced mobile broadband, an ultra-reliable low latency communication, and a massive machine type communication (see claim 14, lines 4-5), wherein the second quality of service condition relates to the second type of data traffic of the group of types of data traffic, and wherein the second type of data traffic is different from the first type of data traffic (see claim 14, Lines 12-13).

Regarding claim 15, Akoum’s 148 discloses the method of claim 11, further comprising: determining, by the system, the first quality of service condition, wherein the first quality of service condition relates to a first latency condition, a first reliability metric, or a first data rate associated with a first communication of first data traffic of the first type of data traffic; and determining, by the system, the second quality of service condition, wherein the second quality of service condition relates to a second latency condition, a second reliability metric, or a second data rate associated with a second communication of second data traffic of the second type of data traffic, and wherein the second quality of service condition is different from the first quality of service condition (see claim 3).

Regarding claim 16, Akoum’s 148 discloses the method of claim 11, wherein the first group of control channel resource sets is associated with a first beam management and recovery procedure that is different from a second beam management and recovery procedure associated with the second group of control channel resource sets (see claim 10).

Regarding claim 17, Akoum’s 148 discloses the method of claim 11, wherein the first group of control channel resource sets is associated with a first radio link monitoring and radio link failure procedure that is different from a second radio link monitoring and radio link failure procedure associated with the second group of control channel resource sets (see claim 12).

Regarding claim 18, Akoum’s 148 discloses the method of claim 11, wherein the first group of control channel resource sets is associated with a first transmission scheme that is different from a second transmission scheme associated with the second group of control channel resource sets (see claim 11).

Regarding claim 19, Akoum’s 148 discloses the machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: 
associating a first group of control channel resource sets with a first usage scenario based on a first quality of service condition determined to be associated with a first type of data traffic, wherein the first group of control channel resource sets enables decoding first downlink control information relating to the first usage scenario (see claim 1, Lines 1-12); 
associating a second group of control channel resource sets with a second usage scenario based on a second quality of service condition determined to be associated with a second type of data traffic (see claim 1, Lines 13-15), 
wherein the first group of control channel resource sets is associated with a first transmission point, and wherein the second group of control channel resource sets is associated with a second transmission point (see claim 1, Lines 20-24); and 
in response to determining that data traffic to be communicated is the first type of data traffic, communicating the first downlink control information to a device in association with information relating to the first group of control channel resource sets (see claim 1, Lines 25-28).

Regarding claim 20, Akoum’s 148 discloses the machine-readable storage medium of claim 19, wherein the first quality of service condition relates to the first type of data traffic of a group of types of data traffic comprising an enhanced mobile broadband, an ultra-reliable low latency communication, and a massive machine type communication (see claim 14, lines 4-5), wherein the second quality of service condition relates to the second type of data traffic of the group of types of data traffic, and wherein the second type of data traffic is different from the first type of data traffic (see claim 14, Lines 12-13).

Claims 4-5 and 13-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of Akoum et al. (US Patent No 10,588,148) (referred as Akoum’s 148) in view of LI et al. (US 2018/0242282).

Regarding claim 4, Akoum’s 148 discloses the system of claim 1, but does not explicitly disclose wherein the first data traffic is a first type of data traffic, wherein the second data traffic is a second type of data traffic, wherein the information corresponding to the first group of control channel resource sets is first information corresponding to the first group of control channel resource sets, and wherein the operations further comprise: analyzing data traffic that is to be communicated; based on a result of the analyzing, determining that the data traffic is the first data traffic of the first type of data traffic or a source of the first data traffic; in response to the determining that the data traffic is the first data traffic of the first type of data traffic or the source of the first data traffic, determining that the first data traffic relates to the first usage scenario; and in response to the determining that the first data traffic relates to the first usage scenario, determining that the first information corresponding to the first group of control channel resource sets is to be transmitted to the user equipment as opposed to transmitting second information corresponding to the second group of control channel resource sets to the user equipment.
However, LI discloses wherein the first data traffic is a first type of data traffic, wherein the second data traffic is a second type of data traffic, wherein the information corresponding to the first group of control channel resource sets is first information corresponding to the first group of control channel resource sets, and wherein the operations further comprise:
 analyzing data traffic that is to be communicated [Fig. 5, ¶ 130; analyzing by selecting data traffic that is to be communicated from two or more sets of the downlink control channel candidates is associated with a different communication level];
 based on a result of the analyzing, determining that the data traffic is the first data traffic of the first type of data traffic or a source of the first data traffic [¶ 130; determining each communication level corresponding to one or more of a different set of aggregation levels, a different set of transmission formats, a different target block error rate (BLER), and a different target latency]; 
in response to the determining that the data traffic is the first data traffic of the first type of data traffic or the source of the first data traffic, determining that the first data traffic relates to the first usage scenario [¶ 132; determining that the at least one communication level targets a Quality of Service, QoS, requirement of Ultra-Reliable and Low-Latency Communication ( URLLC) communication]; and 
in response to the determining that the first data traffic relates to the first usage scenario, determining that the first information corresponding to the first group of control channel resource sets is to be transmitted to the user equipment as opposed to transmitting second information corresponding to the second group of control channel resource sets to the user equipment [¶¶ 133-134; determining at least one communication level satisfies a Quality of Service, QoS, requirement of URLLC and at least another communication level satisfies a QoS requirement of enhanced mobile broadband (eMBB) communication].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the first data traffic is a first type of data traffic, wherein the second data traffic is a second type of data traffic, wherein the information corresponding to the first group of control channel resource sets is first information corresponding to the first group of control channel resource sets, and wherein the operations further comprise: analyzing data traffic that is to be communicated; based on a result of the analyzing, determining that the data traffic is the first data traffic of the first type of data traffic or a source of the first data traffic; in response to the determining that the data traffic is the first data traffic of the first type of data traffic or the source of the first data traffic, determining that the first data traffic relates to the first usage scenario; and in response to the determining that the first data traffic relates to the first usage scenario, determining that the first information corresponding to the first group of control channel resource sets is to be transmitted to the user equipment as opposed to transmitting second information corresponding to the second group of control channel resource sets to the user equipment” as taught by LI in the system of Akoum’s 148, so that it would provide high reliability and low latency, it is very important for URLLC to adopt efficient downlink control channels [see LI; ¶ 9].

Regarding claim 5, Akoum’s 148 discloses the system of claim 1, but does not explicitly disclose wherein the operations further comprise: analyzing the first quality of service condition associated with the first data traffic; and determining the first group of control channel resource sets that satisfies the first quality of service condition based on a result of the analyzing of the first quality of service condition.
However, LI discloses wherein the operations further comprise: 
analyzing the first quality of service condition associated with the first data traffic [¶ 130; analyzing the first quality of service condition associated with the first data traffic]; and 
determining the first group of control channel resource sets that satisfies the first quality of service condition based on a result of the analyzing of the first quality of service condition [¶ 133; determining the first group of control channel resource sets that satisfies the first quality of service condition based on a result of the analyzing of the first quality of service condition (at least one communication level satisfies a Quality of Service, QoS, requirement of URLLC)].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the operations further comprise: analyzing the first quality of service condition associated with the first data traffic; and determining the first group of control channel resource sets that satisfies the first quality of service condition based on a result of the analyzing of the first quality of service condition” as taught by LI in the system of Akoum’s 148, so that it would provide high reliability and low latency, it is very important for URLLC to adopt efficient downlink control channels [see LI; ¶ 9].

Regarding claim 13, Akoum’s 148 discloses the method of claim 11, but does not explicitly disclose wherein the data relating to the first group of control channel resource sets is first data relating to the first group of control channel resource sets, wherein the first data traffic is a first type of data traffic, and wherein the second data traffic is a second type of data traffic, and wherein the method further comprises: analyzing, by the system, data traffic that is to be communicated; determining, by the system, that the data traffic is the first data traffic that is the first type of data traffic based on a result of the analyzing; and in response to determining that the data traffic is the first data traffic that is the first type of data traffic, determining, by the system, that the first data relating to the first group of control channel resource sets is to be transmitted to the device as opposed to transmitting second data relating to the second group of control channel resource sets to the device.
However, LI discloses wherein the data relating to the first group of control channel resource sets is first data relating to the first group of control channel resource sets, 
wherein the first data traffic is a first type of data traffic, and wherein the second data traffic is a second type of data traffic, and wherein the method further comprises: 
analyzing, by the system, data traffic that is to be communicated [Fig. 5, ¶ 130; analyzing by selecting data traffic that is to be communicated from two or more sets of the downlink control channel candidates is associated with a different communication level]; 
determining, by the system, that the data traffic is the first data traffic that is the first type of data traffic based on a result of the analyzing [¶ 132; determining that the at least one communication level targets a Quality of Service, QoS, requirement of Ultra-Reliable and Low-Latency Communication ( URLLC) communication]; and 
in response to determining that the data traffic is the first data traffic that is the first type of data traffic, determining, by the system, that the first data relating to the first group of control channel resource sets is to be transmitted to the device as opposed to transmitting second data relating to the second group of control channel resource sets to the device [¶¶ 133-134; determining at least one communication level satisfies a Quality of Service, QoS, requirement of URLLC and at least another communication level satisfies a QoS requirement of enhanced mobile broadband (eMBB) communication].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the data relating to the first group of control channel resource sets is first data relating to the first group of control channel resource sets, wherein the first data traffic is a first type of data traffic, and wherein the second data traffic is a second type of data traffic, and wherein the method further comprises: analyzing, by the system, data traffic that is to be communicated; determining, by the system, that the data traffic is the first data traffic that is the first type of data traffic based on a result of the analyzing; and in response to determining that the data traffic is the first data traffic that is the first type of data traffic, determining, by the system, that the first data relating to the first group of control channel resource sets is to be transmitted to the device as opposed to transmitting second data relating to the second group of control channel resource sets to the device” as taught by LI in the system of Akoum’s 148, so that it would provide high reliability and low latency, it is very important for URLLC to adopt efficient downlink control channels [see LI; ¶ 9].

Regarding claim 14, Akoum’s 148 discloses the method of claim 11, but does not explicitly disclose transmitting, by the system, the data relating to the first group of control channel resource sets to the device with the first downlink control information or in a separate transmission from the transmitting of the first downlink control information to the device, wherein the data comprises the first group of control channel resource sets or a first group identifier that is indicative of the first group of control channel resource set
However, LI discloses transmitting, by the system, the data relating to the first group of control channel resource sets to the device with the first downlink control information or in a separate transmission from the transmitting of the first downlink control information to the device, wherein the data comprises the first group of control channel resource sets or a first group identifier that is indicative of the first group of control channel resource set [¶ 72; transmitting the E-PCFICH with different states of four values (e.g., 1, 2, 3, 4), each indicating a subset of the E-PDCCH resources configured by RRC signaling and indicating the number of PRBs and their locations].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “transmitting, by the system, the data relating to the first group of control channel resource sets to the device with the first downlink control information or in a separate transmission from the transmitting of the first downlink control information to the device, wherein the data comprises the first group of control channel resource sets or a first group identifier that is indicative of the first group of control channel resource set” as taught by LI in the system of Akoum’s 148, so that it would provide high reliability and low latency, it is very important for URLLC to adopt efficient downlink control channels [see LI; ¶ 9].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7, 9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 unpatentable over LI et al. (US 2018/0242282) in view of Blankenship et al. (US 2013/0242882).

Regarding claim 1, LI discloses a system [Fig. 5, ¶ 130; apparatus 500 implemented as/in a network device], comprising: 
a processor [Fig. 5, ¶ 138; a processor 50]; and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations [Fig. 5, ¶ 138; one or several types of memory], comprising: 
associating a first group of control channel resource sets with a first usage scenario based on a first quality of service condition associated with first data traffic [¶¶ 80-82; associating a first group of control channel resource sets with a first usage scenario/(URLLC level 1- a first set of downlink control channel candidates) based on a first quality of service condition/mode satisfy a QoS, requirement of URLLC communication], wherein the first group of control channel resource sets facilitates decoding first downlink control information relating to the first usage scenario [¶ 95; wherein the first group of control channel resource sets/(URLLC level 1- a first set of downlink control channel candidates) facilitates decoding first downlink control information relating to the first usage scenario (plurality of configurations for a candidate for blind decoding)]; 
associating a second group of control channel resource sets with a second usage scenario based on a second quality of service condition associated with second data traffic [¶¶ 80-82; associating a second group of control channel resource sets with a second usage scenario/(URLLC level 2-a second set of downlink control channel candidates) based on a second quality of service condition/mode satisfy a QoS requirement of the eMBB communication]; and 
transmitting the first downlink control information to a user equipment in association with information corresponding to the first group of control channel resource sets [¶¶ 70, 94, 103-105; transmitting to the terminal device the selected at least one set of the downlink control channels according to transmission parameters that are associated with the selected at least one set of downlink control channel candidates].
LI disclose all aspects of claim invention set forth above, but does not explicitly disclose wherein the first group of control channel resource sets is associated with a first transmission point, and wherein the second group of control channel resource sets is associated with a second transmission point.
However, Blankenship discloses wherein the first group of control channel resource sets is associated with a first transmission point [¶ 126; wherein the transmitting a first shared downlink control channel from a first time-frequency resource by a first transmission point], and wherein the second group of control channel resource sets is associated with a second transmission point [¶ 126; wherein the transmitting a second shared downlink control channel from a second time-frequency resource by a second transmission point].  
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the first group of control channel resource sets is associated with a first transmission point, and wherein the second group of control channel resource sets is associated with a second transmission point” as taught by Blankenship in the system of LI, so that it would provide resources for the E-PDDCH, E-PCFICH and E-PHICH from different cells may be shifted based on the cell ID or other TP-related parameters (e.g., TP ID) to avoid collisions and mitigate interference [see Blankenship; ¶ 127].

Regarding claim 2, the combined system of LI and Blankenship discloses the system of claim 1.
LI further discloses wherein the second group of control channel resource sets facilitates decoding second downlink control information relating to the second usage scenario [¶ 95; wherein the second group of control channel resource sets/(URLLC level 2- a second set of downlink control channel candidates) facilitates decoding first downlink control information relating to the second usage scenario (plurality of configurations for a candidate for blind decoding)].

Regarding claim 3, the combined system of LI and Blankenship discloses the system of claim 1.
LI further discloses wherein the first data traffic is a first type of data traffic [¶¶ 69, 81; wherein the first data traffic is URLLC communication/first type of data traffic], wherein the second data traffic is a second type of data traffic [¶¶ 69, 81; wherein the second data traffic is a eMBB communication/second type of data traffic], wherein the first quality of service condition relates to the first type of data traffic of a group of types of data traffic comprising an enhanced mobile broadband, an ultra-reliable low latency communication, and a massive machine type communication [¶¶ 3, 69, 80; wherein the first quality of service condition relates to the first type of data traffic of a group of types of data traffic comprising an enhanced mobile broadband, an ultra-reliable low latency communication, and a massive machine type communication], wherein the second quality of service condition relates to the second type of data traffic of the group of types of data traffic [¶¶ 81, 134, 143; wherein the second quality of service condition relates to the second type of data traffic of the group of types of data traffic (eMBB communication may have a corresponding QoS requirement)], and wherein the second type of data traffic is different from the first type of data traffic [¶¶ 134, 143; wherein the eMBB communication/second type of data traffic is different from the URLLC communication/ first type of data traffic].

Regarding claim 4, the combined system of LI and Blankenship discloses the system of claim 1.
LI further discloses wherein the first data traffic is a first type of data traffic, wherein the second data traffic is a second type of data traffic, wherein the information corresponding to the first group of control channel resource sets is first information corresponding to the first group of control channel resource sets, and wherein the operations further comprise:
 analyzing data traffic that is to be communicated [Fig. 5, ¶ 130; analyzing by selecting data traffic that is to be communicated from two or more sets of the downlink control channel candidates is associated with a different communication level];
 based on a result of the analyzing, determining that the data traffic is the first data traffic of the first type of data traffic or a source of the first data traffic [¶ 130; determining each communication level corresponding to one or more of a different set of aggregation levels, a different set of transmission formats, a different target block error rate (BLER), and a different target latency]; 
in response to the determining that the data traffic is the first data traffic of the first type of data traffic or the source of the first data traffic, determining that the first data traffic relates to the first usage scenario [¶ 132; determining that the at least one communication level targets a Quality of Service, QoS, requirement of Ultra-Reliable and Low-Latency Communication ( URLLC) communication]; and 
in response to the determining that the first data traffic relates to the first usage scenario, determining that the first information corresponding to the first group of control channel resource sets is to be transmitted to the user equipment as opposed to transmitting second information corresponding to the second group of control channel resource sets to the user equipment [¶¶ 133-134; determining at least one communication level satisfies a Quality of Service, QoS, requirement of URLLC and at least another communication level satisfies a QoS requirement of enhanced mobile broadband (eMBB) communication].

Regarding claim 5, the combined system of LI and Blankenship discloses the system of claim 1.
LI further discloses wherein the operations further comprise: 
analyzing the first quality of service condition associated with the first data traffic [¶ 130; analyzing the first quality of service condition associated with the first data traffic]; and 
determining the first group of control channel resource sets that satisfies the first quality of service condition based on a result of the analyzing of the first quality of service condition [¶ 133; determining the first group of control channel resource sets that satisfies the first quality of service condition based on a result of the analyzing of the first quality of service condition (at least one communication level satisfies a Quality of Service, QoS, requirement of URLLC)].

Regarding claim 6, the combined system of LI and Blankenship discloses the system of claim 1.
LI further discloses wherein the operations further comprise: 
determining the first quality of service condition, wherein the first quality of service condition is associated with a first latency condition [¶¶ 142-143; determining the first quality of service condition (Quality of Service, QoS, requirement of URLLC), wherein the first quality of service condition is associated with a first latency condition]; and 
determining the second quality of service condition [¶¶ 142-143; determining the second quality of service condition (QoS requirement of enhanced mobile broadband (eMBB) communication)], wherein the second quality of service condition is associated with a second latency condition [¶¶ 142-143; wherein the second quality of service condition is associated with a second latency condition], and wherein the second latency condition is different from the first latency condition [¶¶ 142-143; wherein the second latency condition is different from the first latency condition (Quality of Service, QoS, requirement of URLLC and at least another communication level satisfies a QoS requirement of enhanced mobile broadband (eMBB) communication)].

Regarding claim 7, the combined system of LI and Blankenship discloses the system of claim 1.
LI further discloses wherein the first group of control channel resource sets is associated with a first aggregation level that is different from a second aggregation level associated with the second group of control channel resource sets [¶¶ 89-90; the candidate for the first set of downlink control channels may have aggregation level L'[8, 16] and the candidate for the second set of downlink control channels may have aggregation level L'[2, 4, 8]].

Regarding claim 9, the combined system of LI and Blankenship discloses the system of claim 1.
LI further discloses wherein the first group of control channel resource sets corresponds to a first search space, and wherein the second group of control channel resource sets corresponds to a second search space [Fig. 4, ¶¶ 90-95; wherein the wherein the first group of control channel resource sets corresponds to a first search space, and wherein the second group of control channel resource sets corresponds to a second search space].

Regarding claims 11, 12, 13, and 15, the claims recite a method to perform the functions of the system recited as in claims 1, 3, 4, and 6, respectively; therefore, claims 11, 12, 13, and 15 are rejected along the same rationale that rejected in claims 1, 3, 4, and 6, respectively.

Regarding claim 14, the combined system of LI and Blankenship discloses the method of claim 11.
LI further discloses transmitting, by the system, the data relating to the first group of control channel resource sets to the device with the first downlink control information or in a separate transmission from the transmitting of the first downlink control information to the device, wherein the data comprises the first group of control channel resource sets or a first group identifier that is indicative of the first group of control channel resource set [¶ 72; transmitting the E-PCFICH with different states of four values (e.g., 1, 2, 3, 4), each indicating a subset of the E-PDCCH resources configured by RRC signaling and indicating the number of PRBs and their locations].

Regarding claim 16, the combined system of LI and Blankenship discloses the method of claim 11.
LI further discloses wherein the first group of control channel resource sets is associated with a first beam management and recovery procedure that is different from a second beam management and recovery procedure associated with the second group of control channel resource sets [¶ 105; wherein a narrow beams is used for transmission of the first set of downlink control channel candidates and a bit wider beam is used for transmission of the second set of downlink control channel candidates].

Regarding claim 18, the combined system of LI and Blankenship discloses the method of claim 11.
LI further discloses wherein the first group of control channel resource sets is associated with a first transmission scheme that is different from a second transmission scheme associated with the second group of control channel resource sets [¶¶ 103-104; different communication levels may correspond to different transmission formats with different transmission schemes for downlink control channels; that is the transmission schemes is different for different sets of downlink control channel candidates].

Regarding claims 19 and 20, the claims recite machine-readable storage medium to perform the functions of the system recited as in claims 1 and 3 respectively; therefore, claims 19 and 20 are rejected along the same rationale that rejected in claims 1 and 3 respectively.

Claims 8 and 10 are rejected under 35 U.S.C. 103 unpatentable over LI et al. (US 2018/0242282) in view of Blankenship et al. (US 2013/0242882), and further in view of Ang et al. (US 2017/0353947).

Regarding claim 8, the combined system of LI and Blankenship discloses the system of claim 1, but does not explicitly disclose wherein the first group of control channel resource sets is associated with a first demodulation reference signal pattern that is different from a second demodulation reference signal pattern associated with the second group of control channel resource sets.
However, Ang discloses wherein the first group of control channel resource sets is associated with a first demodulation reference signal pattern that is different from a second demodulation reference signal pattern associated with the second group of control channel resource sets [Fig. 17, ¶ 126; wherein the slot 1700 may be structured with a first DMRS region 1702 that is FDM with the control subband (control resource set), and a second DMRS region 1704 that is time-division multiplexed (TDM) with the control resource set; also see Claim 11, wherein the first DMRS symbol carrying a DMRS for a first set of one or more multi-input multi-output ( MIMO) ports, and the second DMRS symbol carrying a DMRS for a second set of one or more MIMO ports].  
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the first group of control channel resource sets is associated with a first demodulation reference signal pattern that is different from a second demodulation reference signal pattern associated with the second group of control channel resource sets” as taught by Ang in the combined system of LI and [see Ang; ¶ 4].

Regarding claim 10, the combined system of LI and Blankenship discloses the system of claim 1, but does not explicitly disclose wherein the first group of control channel resource sets is enabled to use a first multiple input, multiple output transmission protocol that is different from a second multiple input, multiple output transmission protocol that is enabled for use by the second group of control channel resource sets.
However, Ang discloses wherein the first group of control channel resource sets is enabled to use a first multiple input, multiple output transmission protocol that is different from a second multiple input, multiple output transmission protocol that is enabled for use by the second group of control channel resource sets [claim 11; wherein the first DMRS symbol carrying a DMRS for a first set of one or more multi-input multi-output ( MIMO) ports, and the second DMRS symbol carrying a DMRS for a second set of one or more MIMO ports].  
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the first group of control channel resource sets is enabled to use a first multiple input, multiple output transmission protocol that is different from a second multiple input, multiple output transmission protocol that is enabled for use by the second group of control channel resource sets” as taught by Ang in the combined system of LI and Blankenship, so that it would to enable a large variety [see Ang; ¶ 4].

Claims 17 is rejected under 35 U.S.C. 103 unpatentable over LI et al. (US 2018/0242282) in view of Blankenship et al. (US 2013/0242882), and further in view of Chen et al. (US 2014/0043988).

Regarding claim 17, the combined system of LI and Blankenship discloses the method of claim 11, but does not explicitly disclose wherein the first group of control channel resource sets is associated with a first radio link monitoring and radio link failure procedure that is different from a second radio link monitoring and radio link failure procedure associated with the second group of control channel resource sets.
However, Chen discloses wherein the first group of control channel resource sets is associated with a first radio link monitoring and radio link failure procedure that is different from a second radio link monitoring and radio link failure procedure associated with the second group of control channel resource sets [¶¶ 9, 62; radio link failure (RLF) based on the RLM measurements and on performance of a corresponding control channel or a shared data channel, wherein least one of the first or second set of CSI-RS resources may be based on one or more bandwidth portions associated with the control channel or the shared data channel].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the first group of control channel resource sets is associated with a first radio link monitoring and radio link failure procedure that is different from a second radio link monitoring and radio link failure procedure associated with the second group of control channel resource sets” as taught by Ang in the combined system of LI and Blankenship, so that it would to perform RLM measurements or a second set of CSI-RS resources for use in interference estimation to perform the RLM measurements and performing the RLM measurements based on the one or more determined sets of CSI-RS resources [see Chen; ¶ 8].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/PHONG LA/Primary Examiner, Art Unit 2469